DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Na Xu on August 6, 2021.

The application has been amended as follows: 
Claim 1, line 8: Delete the word “horizontal” in: 
“being disposed at a cantilever end of the horizontal driven rail (15)”

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a cantilever linear motion reference device employing two-layer air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyajima (US 2005/0255624) teaches a positioning device with two moving elements guided by two bases to move on said bases, wherein the moving elements are supported by air-bearings, and a microscope to measure the position of an alignment mark.  But does not teach the claimed driven rail and suspended counterweight to form a cantilever structure.  
Riven (US 2005/0236908) teaches a photolithography tool composed of two identical stage assemblies which are simultaneously driven.  But does not teach the claimed displacement reading head or driven rail and suspended counterweight to form a cantilever structure.  
CN1701925A teaches an air-float workbench synchronous drove by bilateral linear motor comprised base.  But does not teach the claimed displacement reading head or driven rail and suspended counterweight to form a cantilever structure.  
CN103062284A teaches a vibration isolator of double-layer air-flotation device, including a displacement sensor.  But does not teach the claimed driven rail and suspended counterweight to form a cantilever structure.  
JPH11166990A teaches a stage device with a floating mechanism for floating the movable body on an opposing surface of the movable body along a moving direction of the movable body. But does not teach the claimed driven rail and suspended counterweight to form a cantilever structure.  
JP2004342987A teaches a moving stage for a wafer substrate, but does not teach the claimed driven rail and suspended counterweight to form a cantilever structure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877